RED GIANT ENTERTAINMENT, INC. 614 E. Hwy. 50, Suite 235 Clermont, FL 34711 October 31, 2013 Mr. Justin Dobbie United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 RE: Red Giant Entertainment, Inc. (the "Company") Amendment No. 3 to Form 8-K Filed September 20, 2013 File No. 001-34039 Dear Mr. Dobbie: Reference is made to the letter dated October 17, 2013 (the "Comment Letter") of the staff (the "Staff") of the Securities and Exchange Commission (the "Commission") relating to the Company's Amendment No. 3 to Form 8-K referenced above (the "Form 8-K"). The Company has prepared the following responses describing the general action(s) taken regarding each of the Staff's comments.
